Name: 97/254/EC: Council Decision of 14 April 1997 appointing an alternate member of the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: 1997-04-19

 Avis juridique important|31997D025497/254/EC: Council Decision of 14 April 1997 appointing an alternate member of the Committee of the Regions Official Journal L 102 , 19/04/1997 P. 0031 - 0031COUNCIL DECISION of 14 April 1997 appointing an alternate member of the Committee of the Regions (97/254/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 198a thereof,Having regard to the Council Decisions 94/65/EC of 26 January 1994 (1) and 95/15/EC of 23 January 1995 (2) appointing members and alternate members of the Committee of the Regions,Whereas a seat as an alternate member of the Committee has become vacant following the resignation of Mr JesÃ ºs Pedroche Nieto, notified to the Council on 26 March 1997;Having regard to the proposal from the Spanish Government,HAS DECIDED AS FOLLOWS:Sole Article Ms Carmen Ã lvarez-Arenas Cisneros is hereby appointed an alternate member of the Committee of the Regions in place of Mr JesÃ ºs Pedroche Nieto for the remainder of the latter's term of office, which runs until 25 January 1998.Done at Luxembourg, 14 April 1997.For the CouncilThe PresidentJ. VAN AARTSEN(1) OJ No L 31, 4. 2. 1994, p. 29.(2) OJ No L 25, 2. 2. 1995, p. 20.